ORDER
The Disciplinary Review Board on August 24, 1999, having filed with the Court its decision concluding that RAYMOND T. PAGE of WOODBURY, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law for a period of three months effective December 16, 1998, by Order of the Court dated November 20, 1998, and who remains suspended at this time, be suspended from the practice of law for a period of six months consecutive to respondent’s current suspension, for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with ethics authorities) and good cause appearing;
It is ORDERED that RAYMOND T. PAGE is suspended from the practice of law for a period of six months, effective March 16, 1999, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be added as a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RAYMOND T. PAGE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RAYMOND T. PAGE comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
*108ORDERED that RAYMOND T. PAGE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.